Citation Nr: 1507079	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  09-26 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for substance abuse as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for left shoulder impingement.

  
REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & his Wife




ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to September 1997, from February 2003 to October 2003 and from August 2004 to November 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In September 2011, the Veteran and his wife testified before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

In January 2012, the Board remanded the claims to obtain private medical records and an additional medical opinion as to the Veteran's claim regarding substance abuse.  The RO substantially complied with the remand directives and a new remand is not necessary to comply with the holding in Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for left shoulder impingement is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence is at least in equipoise as to whether the Veteran's alcohol dependence was caused by or aggravated by his service-connected PTSD.
CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for substance abuse as secondary to service-connected PTSD have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II.  Substance Abuse as Secondary to PTSD

The Veteran contends that his PTSD which was diagnosed while he was deployed in Iraq caused him to turn to alcohol to "numb out" the symptoms.  See September 2008 Notice of Disagreement.  His wife agrees with this sentiment.  In a Police Report Note dated in May 2006, the Veteran was arrested for domestic violence; it was noted that the Veteran's wife indicated he had been "sent to fight in Iraq, in the war, and when he returned he wasn't the same man."  She indicated he had "become a bad alcoholic" and they had several domestic fights since his return from deployment.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 105(a) either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  However, service connection may be granted for an alcohol or drug abuse disability acquired secondary to or as a symptom of service-connected disability.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In June 2009, the Veteran underwent a VA examination in connection with his claim.  The examiner noted the Veteran's service in Cuba, Iraq and Afghanistan and that he was service-connected for PTSD.  The examiner noted an inpatient stay due to substance abuse between August and October 2007.  Reportedly, the Veteran had remained sober since that time, although he continued to attend Alcoholic Anonymous meetings twice a week and received continuing treatment at a mental health clinic.  It was noted that the Veteran showed "a fairly full spectrum of PTSD symptoms."  It was noted the Veteran had been fired from a job in 2008 and was admitted to inpatient psychiatry at a VA Medical Center where a psychiatrist indicated his PTSD was aggravated and he was very irritable and agitated.  It was noted that the Veteran was finding ways of coping with his symptoms through continuing treatment, the use of medications and going to Alcoholics Anonymous.  The examiner considered the question of whether the Veteran's alcohol abuse was secondary to his PTSD.  The examiner noted he had been abstinent for well over a year and that the Veteran acknowledged he was treated for alcoholism while on active duty in 1994.  The examiner recognized that this was prior to his overseas deployment and prior to receiving a diagnosis of PTSD.  Based on treatment for alcohol abuse in 1994, she determined that the Veteran's alcohol dependence, in remission, was not secondary to his PTSD.

The Board remanded the claim in January 2012 to obtain an addendum medical opinion regarding whether the Veteran's substance abuse problem was aggravated beyond its natural progression by his service-connected PTSD.  In March 2012, the examiner who provided the June 2009 VA examination reviewed the claims file.  She noted again the evidence dated in 1994 that the Veteran had been found unconscious on base twice "apparently due to intoxication."  She interpreted this as "dramatic evidence of fairly severe alcohol abuse if not dependence which proceeded [the Veteran's] deployment to Iraq and therefore his PTSD."  The examiner noted he had abstained from alcohol since 2007 and was regularly participating in Alcoholics Anonymous "to maintain abstinence."  

The Board has carefully reviewed the record, to include mental health treatment records and examinations related to the Veteran's grant of service connection for PTSD.  In an August 2006 VA treatment record authored by a licensed psychologist, the Veteran and the psychologist discussed "the role that PTSD plays in heightening negative arousal and the fact that alcohol temporarily quiets these painful feelings."  The psychologist stated: "[T]hus, I linked the two and shared the concern that he is unwittingly relying on alcohol as a coping mechanism and this is likely to aggravate his problems in the long run."  The psychologist also spoke with the Veteran about his frustration concerning "overall adjustment to post-deployment."  The Veteran described deployment as "clear cut" and that he found himself "confused and frustrated by the lack of clear structure in his life now."  Other treatment records indicate the Veteran used alcohol "to help relieve anxiety."

Notably, in an examination dated in September 2006, the Veteran related that after he returned from Iraq and began duties with the National Guard, he was drinking heavily, was not "reacting well with other unit members" and was being "unduly upset" when supervising.  He acknowledged he was drinking too much upon his return from Iraq and that he sought help following being arrested for domestic abuse.  Alcohol abuse and PTSD were identified in a September 2007 VA treatment record; it was indicated that the Veteran had experienced difficulties since return from Iraq, to include flashbacks, anger issues, difficulty coping with emotions, anxiety and depression and "drinking to self-medicate."

The Board also notes the Veteran testimony at his September 2009 hearing before a Decision Review Officer in which he discussed the evidence of alcohol abuse in 1994 and indicated that thereafter, prior to return from Iraq, he had no problems with alcohol, had a great relationship with his wife and children and was not arrested for fighting or having other disciplinary problems.   The Veteran argues that he was hanging out with the wrong people when he first entered service.  Thereafter, for over 20 years and until after his diagnosis of PTSD and return from deployment, he had no issues of any kind with substance abuse.

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's substance abuse is secondary to this PTSD.  The Board finds that the fact that his substance abuse has been in remission since 2007 is not probative since he is clearly still seeking ongoing, regular treatment to maintain abstinence and to find other ways to cope with his PTSD symptoms.

Resolving the benefit of the doubt in the Veteran's favor, service connection for substance abuse as secondary to service-connected PTSD, is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for substance abuse as secondary to service-connected PTSD is granted.

REMAND

Reasons for Remand: To seek clarification involving a July 2008 Memorandum indicating an "In The Line of Duty" finding and to schedule the Veteran for a VA examination.

The Veteran contends he injured his left shoulder during his third period of active duty service.  At his 2011 videoconference hearing before the Board, the Veteran recalled hurting it while changing a tire and that he would always sleep on his right side because his left shoulder hurt.  He indicated he ignored the pain in his shoulder and took ibuprofen, but the pain got progressively worse so he finally sought treatment after separation from service.  In his September 2008 notice of disagreement, the Veteran indicated that he was diagnosed with a rotator cuff tear in March 2006.  Since that time, he has experienced continuing pain and received cortisone injections.  He underwent a superior labrum from anterior to posterior (SLAP) repair in June 2008. 

Despite the Board's remand to attempt to obtain records showing treatment of or complaint of shoulder pain in a medical record prior to December 2006, there remains no evidence of such record in the claims file.  The only record pertaining to the shoulder prior to December 2006 is one from January 2004 where 3 lumps were identified and a 4 millimeter dermatofibroma on the anterior aspect of the left shoulder was diagnosed.  The record contained no evidence of pain or a diagnosed shoulder disability and is prior to time when the Veteran alleges his in-service injury occurred.

However, the record contains several pieces of evidence that appear to support the Veteran's claim and further development is necessary in order to satisfy VA's duty to assist.  Specifically, a memorandum dated in July 2008 entitled Line of Duty Determination references a DA Form 2173 for left shoulder impingement syndrome; the memorandum indicated that such condition occurred during Operation Iraqi Freedom and was approved "IN LINE OF DUTY."  The record contains other similar letters for disabilities for which the Veteran has been awarded service connection, to include tinnitus, posttraumatic stress disorder, bilateral ankle sprain, left foot contusion and retropatellor pain syndrome.  The July 2008 memorandum was accompanied by two copies of a DA Form 2173 both dated in March 2008.  One of these forms was signed by a Unit Commander and the other was not; both were signed by an attending physician or patient administrator.  Both described the date of "accident" as January 11, 2007 and indicated that the Veteran would receive medical treatment in accordance with the Secretary of Defense Post-Deployment Health Reassessment (IAW SECDEF PDHRA) Directive.  It was indicated that a Formal Line of Duty Investigation was not required and that the injury was considered to have been incurred in the line of duty.  In the space designated for "details of accident or history of disease" the Forms indicated that the Veteran would receive medical treatment for left shoulder rotator cuff impingement which was identified through the PDHRA screen process as duty related.  No further details were provided.

Although the date of "accident" listed as January 11, 2007 is clearly incorrect because the record reflects treatment for the left shoulder in December 2006, the Board finds that further development is necessary to ascertain the proper probative value to assign to the July 2008 memorandum.

As background, the PDHRA program applies to those service members who deployed outside the continental United States for 30 days or more to a location with a non-fixed Military Treatment Facility.  VHA Directive 2006-038 indicates that Reserve and National Guard service members referred under the PDHRA program will have a Line of Duty form completed which authorizes a one-time evaluation of the condition(s) noted in the PDHRA screen, specifically Form DD-2900.  The Line of Duty Form suffices as the sole authorization document to cover the cost of the one-time evaluation visit for PDHRA referrals not otherwise eligible for VA care.   Here, personnel records reflect the Veteran was in the National Guard until retirement in May 2009.

Here, a DD-2900 does not appear in the claims file.  However, an Enhanced Post-Deployment Health Assessment (PDHA) Process DD Form 2796 is available for the Veteran's deployment to Afghanistan in April 2003.  A DD Form 2796 is a health assessment that allows the Veteran to provide information as to symptoms he experienced while deployed, to include weakness, muscle aches and painful joints.  The Board notes that there is no Form relating to deployment during the Veteran's final period of active duty between August 2004 and November 2005 which is when the Veteran contends he sustained injury to his left shoulder.  Because it is unclear if a Form 2900 was completed for the Veteran or whether a DD Form 2796 exists for the Veteran's final period of service, clarification regarding these documents should be sought prior to final adjudication of the claim. 

In regard to the DA Form 2173 finding that left shoulder impingement was incurred in the line of duty, Army documents address the question regarding whether referral for treatment on a DA Form 2173 can, in itself, qualify as an approved Line of Duty finding.  Human Resource documents indicate:

Although the PDHRA process may result in a DA Form 2173 and is provided to the Soldier, this DA Form 2173 (called an evaluation Line of Duty) is intended ONLY to facilitate the initial evaluation appointment and DOES NOT represent a finding of "In the Line of Duty". This initial DA Form 2173 may be processed through the Military Medical Support Office (MMSO) to facilitate gaining access to appropriate medical appointments in order to arrive at a medical diagnosis. Once a diagnosis has been determined, in accordance with MILPER Message 08-081, a second DA Form 2173 must be initiated by your Chain of Command and processed as an formal Line of Duty (LOD). This second DA Form 2173 becomes the LOD that entitles the Soldier to treatment and may be included in the Soldiers medical records for future determinations regarding disability.

See http://www.armyg1.army.mil/hr/pdhra/faq_Individual_Ready_Reserve.asp

Here, there was no formal line of duty investigation; nonetheless, a finding that the injury was incurred in the line of duty was made and a second Form 2173 was signed by a Unit Commander or Advisor.  It remains unclear to the Board what the physician who authorized the DA From 2173 relied on when determining treatment was needed based on an injury that occurred in the line of duty.  On remand, the RO should contact the Service Department and/or other appropriate government entity to determine whether more information can be gathered as to the Veteran's post-service processing in order to better assess the probative value that should be afforded the in line of duty finding in the July 2008 memorandum.

In addition, the Board notes positive evidence in the claims file contained in a general February 2007 VA examination report.  Following consideration of the Veteran's claims file and an interview with the Veteran, a VA Nurse Practitioner diagnosed impingement syndrome, left shoulder "onset during most recent period of active duty . . ."  This diagnosis was based on a December 2006 treatment record indicating the Veteran was seen for left shoulder pain and assessed with impingement.  The record indicated pain in the left shoulder had "been going on for a long time."  This same examiner reviewed the claims file again in June 2009.  After review of the file, he determined it was less likely than not that the current left shoulder condition was related to service because of a lack of evidence of a specific injury during service and a gap of 14 months after separation from service prior to initial treatment.  

The Board finds that such conflicting evidence should be considered on remand by an appropriate VA specialist.  The examiner should note that the nurse practitioner had access to the claims file for both examinations and that in February 2007, he found the Veteran to be a credible historian.  The evidence suggests that although treatment was not sought until 14 months after separation from service, the Veteran had been experiencing left shoulder pain for much longer.  In addition, the examiner should take into account any additional information retrieved as to the "In the Line of Duty" finding in July 2008.

Accordingly, the case is REMANDED for the following action:

1. Contact the Service Department and/or other appropriate government entity and provide, if available, a DD-2900 and/or a DD Form 2796 for the Veteran's final period of service between August 2004 and November 2005.
In addition, the RO should ask for clarification of the date the Veteran sustained an injury to his left shoulder in the line of duty during a period of active duty and seek out any other information that would help properly assess the probative value that should be afforded the July 2008 "in the line of duty" determination that was based on the DA Form 2173 dated in March 2008.

Overall, the Board is seeking additional information regarding the PDHRA program and the relationship between the PDHRA program and VA compensation benefits, if any.

2. When appropriate development of the record is completed, schedule the Veteran for a VA examination with an appropriate specialist to review the claims file and provide an opinion as to the likely onset and etiology of the Veteran's left shoulder impingement.

The claims file should be made available for review and the examination report should reflect that a review occurred.

Following a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's current left shoulder disability first manifested during active service or is otherwise the result of an injury sustained in service as opposed to being more likely the result of some other cause or factor.  

The examiner should recognize the February 2007 opinion by the VA Nurse Practitioner that left shoulder impingement had onset in service based on the December 2006 treatment record indicating the Veteran had been experiencing pain in the shoulder for a long time.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3. Once the above development has been completed, the RO should readjudicate the claim in light of any additional evidence.  If the benefit sought is not granted, send the Veteran and his representative a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


